Citation Nr: 1447333	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a genitourinary disability to include enlarged prostate as due to herbicide exposure.
 
4.  Entitlement to service connection for a skin disorder to include rosaceous and pre-cancerous skin disorder as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1969 to 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a genitourinary disability to include an enlarged prostate as due to herbicide exposure, and entitlement to service connection for a skin disorder to include rosaceous and pre-cancerous skin disorder as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran developed tinnitus due to his military service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable determination, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary as any shortcomings would be deemed harmless. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  


Merits

The Veteran contends that his tinnitus is a result of exposure to acoustic trauma while in the military.  He reports that he has had tinnitus ever since service.  After reviewing the relevant medical and other evidence of record, the Board finds that this evidence supports the Veteran's claim for service connection.

The Veteran was provided a VA examination in June 2011 wherein he was diagnosed with tinnitus.  

The Veteran Military Occupational Specialty (MOS) in service was an Armor Reconnaissance Specialist.  The Veteran reports exposure to noise through firing of high caliber weaponry and operation of armored vehicles.  Consequently, the Board recognizes this is a military occupational specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a).  The Board also notes that the Veteran had documented hearing threshold shift during service as indicated by his June 1971 separation examination.  Accordingly, the Veteran's statements that he has had tinnitus ever since service are found to be credible.  Moreover, the Board recognizes that tinnitus is, "usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). Thus, the Board acknowledges that the Veteran is competent to report that he has had tinnitus ever since service. 

In summary, the Board finds that the evidence of record establishes a current disability of tinnitus that has been credibly and competently testified to as present since the Veteran's discharge from service.  Accordingly, considering the doctrine of reasonable doubt, the evidence is at least in equipoise that the Veteran has tinnitus as a result of service.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for skin disorder and a genitourinary system disability to include an enlarged prostate.  The Veteran was not provided a VA examination for either of these appeals, and the Board finds that such examinations are warranted.  Regarding the Veteran's claim for bilateral hearing loss, the Board finds that the VA examination provided to the Veteran in November 2011 was in part inadequate, and that a new VA examination is warranted.  Finally, the Board notes that the Veteran has alleged exposure to herbicide while stationed in South Korea, and thus, an attempt should be made to verify the Veteran's contention related to this exposure.

Requirements for a VA Examination

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for their need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Disorder

Regarding the Veteran's claim for a skin disorder, the Board notes that the Veteran submitted private medical records in May 2013 which contain a diagnosis of "possible scalp folliculitis, lichen simplex chronicus, and actinic keratosis."  His separation examination in June 1971 reports that the Veteran had "mild thoracic acne" upon separation.  The Veteran in his April 2013 hearing testified that he has had these symptoms since his separation from service.  Considering the foregoing, the Board finds that the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination is met, and that a VA examination is warranted.

Genitourinary Disability

Regarding the Veteran's claim of a genitourinary system disability to include an enlarged prostate, the Board notes that the Veteran has stated that he has had recurrent symptoms of a urinary system disability and has testified that he was given a diagnosis of an enlarged prostate.  The Veteran's contends that these issues are due to herbicide exposure.  As of yet, an investigation has not been conducted to determine whether the Veteran was exposed to Agent Orange.  However, the Board also notes that the Veteran testified that he had symptoms in service such as urinary tract infection that he believes are related to his current genitourinary system disability to include his enlarged prostate.  The Veteran also testified that he was treated in service for bladder infections.  While the Service Treatment Records (STRs) do not provide any documentation of these bladder infections, the Board recognizes that the Veteran is competent to relate diagnoses that he received during service.  Moreover, the Veteran states that he has suffered from the same symptoms since his separation from service.  Again, the Board notes that the threshold necessary to trigger VA's duty to provide the Veteran with a VA medical examination is low, and considering the foregoing, the Board finds that a VA examination is warranted to identify all the Veteran's current genitourinary disabilities to include his enlarged prostate and determine whether these disabilities are related to a bladder infection or otherwise etiologically related to the Veteran's service.




Bilateral Hearing Loss

The Board finds that the rationale provided in the Veteran's November 2011 VA examination was, in part, inadequate.  In particular, the Board notes that the VA examiner states that there was no evidence of hearing loss in service and goes on to state that the a June 1971 service examination showed evidence of mild hearing loss.  These two findings are inconsistent.  The VA examiner also noted that the Veteran made a contradictory statement because he indicated in the examination that he had had hearing loss for 40 years but in an earlier June 2011 examination for hearing aids the Veteran stated that he had had gradual hearing loss over the past 25 years.  However, the Board finds that the VA examiner failed to recognize that in an earlier VA treatment note in March 2011, before the Veteran filed a claim for VA benefits, he stated that he had suffered from hearing loss since the 1970's, a period which overlaps with his military service.  Therefore, for the foregoing reasons, the Board finds that a new VA examination is warranted.

Herbicide Exposure

The Veteran's personnel records demonstrate that the Veteran was in South Korea from April 1970 to November 1970.  The Veteran testified in April 2013 that there were three different incidents that involved exposure to herbicides.  The first was while he was stationed in Camp Kaiser, which he states was 10 to 15 miles away from the Demilitarized Zone (DMZ).  He testified that he was at this base until it closed down.  The second incident the Veteran testified was when he made excursions while at Camp Kaiser to the DMZ which lasted from a month to a month-and-a-half.  The final incident he testified took place while he was station at a Yeoju, South Korea, south of Seoul where the herbicide was used around the perimeter of a "Herc" missile site, Delta Battery. 

Consequently, the Board finds that further development should also be undertaken with respect to the Veteran's contention that he was exposed to herbicides while service in Korea.


VA treatment records

Finally, the Board notes that the Veteran made reference to outstanding VA treatment records in his April 2013 hearing.  In particular, he testified that he was recently issued medication from the VA for a skin condition, which the Board finds indicative of treatment at a VA facility.  The VA treatment records currently in the Veteran's claim file include treatment at the Grand Rapids OPC, however, the Veteran testified in April 2013 that he also received a hearing examination at a VA facility in Kalamazoo.  There is no indication from the records to indicate an attempt by VA to obtain these records. VA has constructive knowledge of documents generated by VA medical facilities even if said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013); See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all of the VA health care providers and private health care providers who have treated him for his skin disorder genitourinary disability, and bilateral hearing loss.  Regarding the private treatment records, any necessary waivers should be submitted to the Veteran to enable the retrieval of records.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

The Board notes that any requested treatment records should include records from the VA facility around Kalamazoo, Battle Creek VAMC, Grand Rapids OPC, and all other related facilities and outpatient clinics.

2.  Attempt to verify the Veteran's claimed exposure to Agent Orange through the all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions.  Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the following units, deployments, assignments, etc.:

(A)  HHTTRP 2nd Squadron 10th Calvary 7th Infantry Division USARPAC between May 1970 to June 1970, HHT 2nd Squadron 10 Calvary 7th Infantry Division USARPAC between June 1970 to October 1970, or the Battery D 4th Battalion (HERC) 44th Artillery between October 1970 to November 1970. 

(B)  Additionally, the Board requests that research be conducted to determine whether any of the Veteran's assignments would have placed him within the vicinity of the DMZ to include as a unit supporting those units listed in current M21-1MR provisions.

(C) Further research should be provided on the use of herbicide within the vicinity of Camp Kaiser and in the vicinity of Yeoju, South Korea at a "Herc" missile site, Delta Battery, presumably when the Veteran was detached to Battery D 4th Battalion (HERC) 44th Artillery from October 1970 to November 1970.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of any skin disorder, genitourinary disorder, and bilateral hearing loss, and any continuity of symptoms since that time.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any skin disorder.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any skin disorder identified was incurred or aggravated by the Veteran's active duty to include if applicable exposure to the herbicide (Agent Orange) or is otherwise etiologically related to the Veteran's active service.

(B)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any genitourinary disability to include disabilities associated with an enlarged prostate.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any a genitourinary disability identified to include enlarged prostate was incurred or aggravated by the Veteran's active duty to include exposure to the herbicide (Agent Orange).

(C)  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater,  that the Veteran's current bilateral hearing loss is related to his hazardous noise exposure and hearing threshold shift in service.  

In particular, the VA examiner should comment on the Veteran's June 1971 VA examination which documented a threshold shift in the Veteran's hearing.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a genitourinary disability to include an enlarged prostate as due to herbicide exposure, and entitlement to service connection for a skin disorder to include rosaceous and pre-cancerous skin disorder as due to herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


